      Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

AMERICAN PLANT FOOD                               §
CORPORATION,                                      §
                                                  §
               Petitioner                         §
v.                                                §        Civil Action No.:
                                                  §
MILLCREEK ENGINEERING                             §
COMPANY                                           §
                                                  §
               Respondent.                        §


                    PETITION TO CONFIRM ARBITRATION AWARD

       American Plant Food Corporation (“APF” or “Petitioner”), by and through their attorneys

Geoff Bracken, Audrey Momanaee, and Michaela Bissett of Foley & Lardner LLP, bring this

Petition to Confirm Arbitration Award, pursuant to 9 U.S.C. § 9, to confirm the Final Award

entered on June 1, 2021 (the “Award”) by Marcy Higbie, W. Jerry Hoover, and Susan G. Perin

(collectively, the “Panel”). In support thereof, Petitioner states as follows:

                                        INTRODUCTION

       APF and Respondent, Millcreek Engineering Company (“Millcreek” or “Respondent”),

were parties to an arbitration proceeding which by agreement took place virtually, using the

ZOOM platform, in Houston, Texas. On June 1, 2021, the Panel entered the Award, a true and

correct copy of which is attached hereto as Exhibit A. This Award has not been vacated, modified,

or corrected under 9 U.S.C. § 10 or § 11, and this Petition is brought within one year of the entry

of the Award. As a result, pursuant to the Federal Arbitration Act (“FAA”), APF is entitled to an

order confirming the Award, and APF requests that this Court do so and enter it as a judgment of

this Court.
         Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 2 of 6




                                            PARTIES

         1.    Petitioner, American Plant Food Corporation, is a Texas corporation with its

principal place of business at 903 Mayo Shell Road, Galena Park, Texas 77547.

         2.    Respondent, Millcreek Engineering Company, is a Utah corporation with its

principal place of business at 1011 East Murray Holladay Rd., Suite 200, Salt Lake City, Utah

84117. Millcreek may be served with this Petition by and through its registered agent, Incorp

Services, Inc., 815 Brazos, Suite 500, Austin, Texas 78701.

                                JURISDICTION AND VENUE

         3.    This Court has jurisdiction over the subject matter of this Petition pursuant to 9

U.S.C. § 9, as the Award was made in Houston, Texas, and pursuant to 28 U.S.C. §1332 (a), as

there is complete diversity of citizenship and the Award exceeds $75,000 exclusive of interest and

costs.

         4.    This Court has personal jurisdiction over Millcreek because Millcreek is being

served notice of this application pursuant to 9 U.S.C. § 9.

         5.    Venue is proper in this judicial district pursuant to 9 U.S.C. § 9, because the

arbitration proceedings took place and the Award was made in Houston, Texas.

                                             FACTS
         6.    APF and Millcreek agreed to resolve this dispute through arbitration, pursuant to

their Standard Short Form Agreement Between Owner and Engineer, dated May 2016 (the

“Agreement”), a true and correct copy of which is attached hereto as Exhibit B. The Agreement

expressly acknowledged the applicability of the FAA and included a Texas choice of law

provision, and the Panel determined that Millcreek materially breached the same.



                                                 2
       Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 3 of 6




         7.       The arbitration was commenced in August of 2019, with a demand for arbitration

filed with the American Arbitration Association.

         8.       The final arbitration hearing was commenced on September 10, 2021 and live

evidence was concluded on February 24, 2021. Both parties acknowledged that they had a full

and fair opportunity to present their case in chief and/or defense.

         9.       On June 1, 2021, the Panel issued the Award, a true and correct copy of which is

attached hereto as Exhibit A.

         10.      The Award has not been vacated under 9 U.S.C. § 10, or modified or corrected

under 9 U.S.C. §11.

         11.      The Award requires Respondent to pay Petitioner damages of $1,802,139.28,

attorneys' fees of $793,385.00 and expenses of $136,166.26. The Award also awards post-

judgment interest at 5% per annum, compounding annually from the thirty (30) days from the date

the Award was issued (June 1, 2021) until fully paid.

         12.      Pursuant to 9 U.S.C. § 9, Petitioner has brought this action within one year after the

Award was made on June 1, 2021.

                                        MEMORANDUM OF LAW
         13.      According to the FAA, arbitration awards “must” be confirmed “unless” they are

vacated, modified, or corrected for the limited reasons set forth in the statute, 9 U.S.C. §§ 9-11;

Citigroup Glob. Markets, Inc. v. Bacon, 562 F.3d 349, 358 (5th Cir. 2009). The FAA

“unequivocally tells courts to grant confirmation in all cases, except when one of the ‘prescribed’

exceptions applies.” Hall Street Assocs. v. Mattel, Inc., 552 U.S. 576, 587 (2008).1 Here, no such

grounds exist and the Award should be confirmed.


1
 Section 10 of the FAA sets forth four narrow grounds for vacatur of an arbitration award, all of which revolve around
“extreme arbitral conduct” and “specific instances of outrageous conduct.” Hall Street, 552 U.S. at 586. None of

                                                          3
       Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 4 of 6




         14.      “In light of the strong federal policy favoring arbitration, judicial review of an

arbitration award is extraordinarily narrow.” Cooper v. WestEnd Capital Mgmt., L.L.C., 832 F.3d

534, 543–44 (5th Cir. 2016) (internal quotations omitted). Under the FAA and binding Supreme

Court and Fifth Circuit precedent emphasizing the mandate to confirm arbitration awards, the

Award should be confirmed, and this Court should enter it as a judgment of this Court in favor of

APF and against Millcreek per the terms of the Award.

         15.      Additionally, pursuant to the arbitration clause found in the Agreement, APF seeks

recovery of its reasonable attorneys’ fees, costs, and expenses incurred in bringing this Petition to

Confirm the Award.

         WHEREFORE, Petitioners respectfully petition this Court to: (i) confirm the Award; (ii)

enter a Final Judgment in the amount of the Award; (iii) award Petitioner its reasonable attorneys’

fees, costs, and expenses incurred in bringing and presenting this Petition to Confirm; and (iv)

grant Petitioners such other and further relief, either at law or in equity, general or special, as the

Court deems necessary.




which are even remotely applicable here: (1) where the award was procured by corruption, fraud, or undue means; (2)
where there was evident partially or corruption in the arbitrators, or either of them; (3) where the arbitrators were
guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence
pertinent and material to the controversy; or of any other misbehavior by which the rights of any party have been
prejudiced; or (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final,
and definite award upon the subject matter submitted was not made. 9 U.S.C. § 10. Section 11 of the FAA sets forth
similarly restricted grounds for modification of an award containing an error, which also does not exist here.

                                                          4
      Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 5 of 6




Dated: June 17, 2021
                                           Respectfully submitted,

                                           FOLEY & LARDNER, LLP

                                           By:      /s/ Geoffrey H. Bracken
                                                 Geoffrey H. Bracken
                                                 Texas Bar No. 02809750
                                                 gbracken@foley.com
                                                 Audrey F. Momanaee
                                                 Texas Bar No. 24055993
                                                 amomanaee@foley.com
                                                 Michaela G. Bissett
                                                 Texas Bar No. 24106189
                                                 mbissett@foley.com
                                                 1000 Louisiana Street, Suite 2000
                                                 Houston, Texas 77002
                                                 (713) 276-5500 (telephone)
                                                 (713) 276-5555 (facsimile)

                                           ATTORNEYS FOR PETITIONER,
                                           AMERICAN PLANT FOOD
                                           CORPORATION




                                       5
      Case 4:21-cv-01988 Document 1 Filed on 06/17/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE
       I certify that on June 17, 2021 a true and correct copy of the foregoing document was served
upon the following counsel of record by email.
SELTZER CHADWICK SOEFJE & LADIK PLLC
Timothy B. Soefje
The Star in Frisco
5 Cowboys Way, Suite 300-E
Frisco, Texas 75034
tsoefje@realclearcounsel.com

ATTORNEYS FOR RESPONDENT
MILLCREEK ENGINEERING COMPANY


                                                     /s/ Michaela G. Bissett
                                                     Michaela G. Bissett




                                                6
                                                                                      4848-0932-0174.1
